Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 11, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  162707 & (50)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  LANA TYRRELL,                                                                                         Elizabeth M. Welch,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 162707
                                                                    COA: 349020
                                                                    Washtenaw CC: 18-000812-CD
  UNIVERSITY OF MICHIGAN, TERI
  GRIEB, VALERIE HILL, MELISSA DYSON,
  JESSICA DURRKIN, and CARRIE
  PETERSON,
             Defendants-Appellants.
  ______________________________________/

         On order of the Court, the motion to docket the application for leave to appeal is
  DENIED. See MCR 7.316(B) (“The Court will not accept for filing a motion to file a late
  application for leave to appeal under MCR 7.305(C)[.]”). Further, because late
  applications will not be accepted absent circumstances not present in this case, the late
  application for leave to appeal is DISMISSED. MCR 7.305(C)(5).

        BERNSTEIN, J., did not participate due to a familial relationship.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 11, 2021
         b0524
                                                                               Clerk